Citation Nr: 9916486	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  94-25 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of nonservice-connected 
disability pension overpayment in the amount of $3,306.

(The issue of entitlement to service connection for post-
traumatic stress disorder is the subject of a separate Board 
of Veterans' Appeals decision under the same docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision by the Committee 
on Waivers and Compromises (COWC) of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Los Angeles, 
California.

The Board notes that the veteran's correspondence may be 
reasonably construed as a challenge to the amount of 
overpayment created.  Specifically, the veteran claims 
unreimbursed medical expenses should be applied to reduce the 
amount of overpayment indebtedness.  The Board also notes 
that the matter developed for appellate review is limited to 
the issue of timeliness of waiver.  Therefore, as the 
challenge to the amount of overpayment created is not 
inextricably intertwined with the issue developed on appeal, 
the matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  On July 16, 1993, VA notified the veteran of an 
overpayment and informed him of his right to request a 
waiver.

3.  In June 1996 the COWC denied waiver of overpayment 
because a request for waiver had not been submitted within 
the 180 day time limit. 

4.  No correspondence which may be construed as a timely 
request for waiver of overpayment was received by VA.


CONCLUSION OF LAW

A request for waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits in the 
amount of $3,306 was not timely filed.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 1999);  38 C.F.R. § 1.963 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

VA law provides that requests for waiver of an indebtedness 
shall only be considered if made within 180 days following 
the date of a notice of indebtedness, but that the 180 day 
period may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
the postal authorities, or due to other circumstances beyond 
the debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 1999);  38 C.F.R. § 1.963 (1998).

Factual Background

The record reflects the veteran was notified of an 
overpayment and informed of his right to request a waiver 
July 16, 1993.  In January 1994 he was notified that his 
pension benefits had been suspended.

In April 1994 the veteran submitted evidence concerning 
medical expenses to be considered in support of his claim.  
In May 1994 VA notified the veteran that his pension benefits 
had been suspended, and that his medical expenses would be 
considered when final action was taken.

On May 26, 1996, VA received the veteran's request for waiver 
of recovery of indebtedness in the amount of $2,359.

In June 1996 the COWC denied waiver of recovery of 
nonservice-connected disability pension overpayment in the 
amount of $3,036.

In his June 1996 notice of disagreement the veteran claimed 
he requested a waiver as soon as he became aware that his 
debt had not been repaid.  He stated he had been under the 
impression that the debt had been repaid because he had not 
received a check from VA since 1993.  He stated he assumed 
the checks had been withheld to repay the amount of 
indebtedness.

At a personal hearing the veteran testified that he did not 
write any letters to VA requesting waiver of the debt, but 
that he had taken the correspondence he received from VA's 
Debt Management Center to his service representative.  
Transcript, p. 2 (September 1996).  He stated he did not 
recall his representative having told him he would file a 
waiver request for him.  Tr., p. 2.  He also stated he was 
discouraged from filing a waiver request because the RO kept 
requesting financial information.  Tr., p. 2.  

At a subsequent personal hearing the veteran testified that 
he received a VA Debt Management Center notification of 
overpayment indebtedness dated July 16, 1993, and that he 
responded within one or 2 days by bringing the letter to his 
service representative.  Transcript II, pp. 1-2 (October 
1998).  

In October 1998 the COWC denied reconsideration of the prior 
decision.

Analysis

The record in this case indicates that no request for waiver 
was submitted within the 180 day time limit.  The date of 
notice of overpayment was July 16, 1993, and VA records show 
that the veteran's request for waiver was received on May 28, 
1996.  Although the record reflects the veteran submitted 
additional financial information in order to reduce the 
amount of overpayment indebtedness, there is no 
correspondence in the record which may be construed as a 
timely request for waiver of overpayment.  In fact, the 
veteran's own personal hearing testimony indicates that a 
request for waiver was not submitted within the 180 day time 
limit.

There is also no basis in law or fact whereby VA may grant an 
extension of the 180 day time limit as a result of a lack of 
awareness of the need to submit a request for waiver.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim that a timely request for waiver was submitted.


ORDER

A request for waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits in the 
amount of $3,306 was not timely filed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

